


Exhibit 10.16


CONFORMED COPY






PRECISION CASTPARTS CORP.


SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM -
LEVEL ONE PLAN—ONGOING


January 1, 2005


(As Amended Through Amendment No. 3)














































Precision Castparts Corp.,
an Oregon corporation
4650 SW Macadam Avenue, Suite 440
Portland, OR 97239                                    
Company








--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page


1.
Eligibility and Participation
2


2.
Supplemental Benefits
4


3.
Payment of Benefits
11


4.
Death Benefits for Spouse
14


5.
No Advance Funding
15


6.
Amendment and Termination
15


7.
Not Contract of Employment
16


8.
Claims Procedure
16


9.
General Provisions
17


10.
Definition of Change in Control
18


11.
Effective Date
20









--------------------------------------------------------------------------------




INDEX OF TERMS
Term
Section
Page


 
 
 
409A
Preamble
1


Acquisition
1.2-3
3


Administrator
1.2-1
2


Affiliate
1.1
2


 
 
 
Change in Control
10
18


Code
Preamble
1


Committee
1.2-1
2


Company
Preamble
1


Compensation
2.2-2
6


 
 
 
Detrimental Conduct
2.5-3
10


Disability
2.2-8
8


 
 
 
Early Retirement Date
2.3-1
8


Executives
Preamble
1


 
 
 
Final Average Pay
2.2-1
5


 
 
 
Misconduct During Employment
2.5-2
10


 
 
 
Normal Retirement Date
2.1-1
4


 
 
 
Plan
Preamble
1


Primary Social Security Benefit
2.2-3
6


Program
Preamble
1


PCC Retirement Plan
2.2-4(c)
7


 
 
 
Retirement Plan Benefit
2.2-4
7


 
 
 
Separation from Service
3.2-1
11


SERP - Level One Plan
Preamble
1


SERP - Level Two Plan
Preamble
1


Specified Employee
3.2-2
11


Statement of Participation
1.3
3


Subsequent Lump-Sum Election
3.4
13


 
 
 
Year of Benefit Service
2.2-7
8


Years of Eligibility Service
2.2-9
8







--------------------------------------------------------------------------------




PRECISION CASTPARTS CORP.


SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM -
LEVEL ONE PLAN—ONGOING


January 1, 2005


(As Amended Through Amendment No. 3)




Precision Castparts Corp.,
an Oregon corporation
4650 SW Macadam Avenue, Suite 440
Portland, OR 97239    
Company


Precision Castparts Corp., an Oregon corporation (the “Company”), adopted the
Supplemental Executive Retirement Program (the “Program”) effective February 1,
1989 to provide supplemental retirement benefits for a select group of
management or highly compensated employees (“Executives”) as an incentive for
them to develop careers with the Company and to perform with a degree of
excellence that will promote the best interests of the Company. The Program,
which is a supplement to the Executives’ base compensation emoluments, equity
compensation and other retirement benefits, is intended to provide additional
and supplemental retirement benefits, above and beyond other Company-provided
retirement plans, as a reward to those Executives who retire from the Company
after substantially contributing to its success for many years.  The Company
does not intend the Program to provide benefits to Executives who, after
retiring from the Company, continue in or resume active employment or otherwise
engage in any business in the same or similar industry(ies) as the Company or
any Affiliate. The Program has had two components: the “SERP - Level One Plan”
and the “SERP - Level Two Plan.”
The Company has restated the SERP - Level One Plan and the SERP-Level Two Plan
to provide for all then-covered participants’ December 31, 2004 vested accrued
benefits and to provide for ongoing accruals (if applicable) without changing
plan terms except as required by changes in applicable law for such then-covered
participants continuing in covered employment after that date.
This SERP – Level One Plan (the “Plan”) is adopted in connection with the
changes described above in order to provide for accruals for qualifying
Executives in Plan-covered employment under the SERP-Level One Plan on December
31, 2004 who were not vested under that plan on that date and have ongoing
employment after that date and for other designated Executives, and to conform
with changes in applicable law (including requirements of Internal Revenue Code
(“Code”) section 409A (“409A”) and related guidance).




--------------------------------------------------------------------------------




1.
Eligibility and Participation

1.1    Eligible Employees. Participation shall be limited to a select group of
designated Executives of the Company and of its U. S. Affiliates. “Affiliate”
means a corporation or other business that is more than 50 percent owned by the
Company.
1.2    Selection of Participants
1.2-1    Initially, participants in this Plan shall be those Executives who were
in covered employment on December 31, 2004 under the SERP - Level One Plan but
did not have vested benefits under that plan on that date and those Executives
who have been designated for participation after that date. Other Executives may
be designated for participation in this Plan by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company. The chief executive
officer of the Company may recommend additional participants for approval by the
Committee. An Executive may be selected for participation at any time. The
Committee may also remove a participant from this Plan on a prospective basis,
with or without cause. The Committee-appointed administrator for this Plan (the
Administrator) shall notify the participant in writing within 30 days after
Committee action establishing the removal. The effective date of removal shall
be the date of adoption of the Committee action.
1.2-2    Subject to 1.4, following any removal under 1.2-1, the following shall
apply:
(a)    The removal, in itself, shall not cause an immediate forfeiture of
benefits.
(b)    No further Years of Benefit Service shall be counted following the date
of removal.
(c)    The amount described in 2.1-5(a) shall not change after removal, but the
amounts described in 2.1-5(b) may change due to further accruals or other
increases in the Retirement Plan Benefit and Primary Social Security Benefit.
(d)    A removed participant who continues to be employed by the Company or an
Affiliate shall not earn additional credit for Years of Eligibility Service
needed to qualify for retirement under Section 2 unless additional credit is
authorized by the Committee.
(e)    The preretirement spousal death benefit, if applicable under 4.3, shall
end 30 days after notice of removal is given under 1.2-1.
(f)    If the participant is married at removal and remains married until the
benefit start date, the Company-paid survivor annuity under 2.1-3, as well as
any election under 3.3-2 to increase the survivor annuity from 50 percent to
100 percent, shall continue to apply. If the participant is married

2    

--------------------------------------------------------------------------------




at removal and is unmarried or married to a different spouse at the benefit
start date, the Company-paid survivor annuity under 2.1-3 shall not apply. If
the participant is unmarried at removal but becomes married before the benefit
start date, the Company-paid survivor annuity under 2.1-3 shall not apply, but
the participant may elect within 30 days after marriage, subject to the
Subsequent Lump-Sum Election rules under 3.4, an actuarially equivalent spousal
survivor annuity at 50 percent or 100 percent determined with reference to the
otherwise payable normal benefit for the participant’s life only.
1.2-3    Credit for Preacquisition Service and Pay. “Acquisition” means an asset
or stock purchase by the Company or an Affiliate of an unaffiliated business.
Preacquisition service, pay, or both may be credited under this Plan as follows:
(a)    Credit may be granted by the Committee in the process of enrollment of
Executives.
(b)    After enrollment, credit may be granted by the Company’s chief executive
officer, except that credit for the chief executive officer may be granted only
by the Committee.
(c)    The terms on which credit is granted shall be stated in writing and
communicated to the affected Executive.
1.3    Enrollment. Enrollment shall be as follows:
(g)    Upon initial eligibility, each participant shall be notified of the terms
of this Plan and given a “Statement of Participation” signed by the Company.
(h)    The Executive shall enroll for participation by completing the Statement
of Participation, including all relevant benefit elections as to the form of
payment, signing it and returning it to the Administrator.
(i)    Except as provided in 1.4(b), an Executive may only file one Statement of
Participation.
(j)    The Statement of Participation shall be provided to the Executive with
information about benefits as soon as reasonably practicable after the Committee
authorizes the Administrator to enroll the Executive for participation. The
Executive is not eligible to become a participant until the Executive has
received the Statement of Participation, and the Executive shall not become a
Participant until the Executive returns a completed, signed Statement of
Participation to the Administrator.
(k)    The completed, signed Statement of Participation must be returned by the
Executive to the Administrator as soon as reasonably practicable

3    

--------------------------------------------------------------------------------




after the date the Executive receives the Statement of Participation from the
Administrator. The lump-sum benefit payment method under 3.3 may only be
selected in a Statement of Participation if the signed Statement of
Participation is returned by the Executive to the Administrator within 30 days
after receipt from the Administrator.
1.4    Election. The Statement of Participation must specify the participant’s
election as to the form of payment from the forms of benefit available under
3.3. Such election will be irrevocable except as follows:
(d)    A Subsequent Lump-Sum Election may be filed as provided in 3.4.
(e)    One replacement Statement of Participation may be filed by an Executive
not later than December 31, 2007 (or such other time as may be permitted under
Internal Revenue Service transition relief relating to Code section 409A), but
the replacement Statement of Participation may not cause any amounts to become
payable in the calendar year during which the replacement Statement of
Participation is filed or change the time or form of payment of any amounts
otherwise payable in the calendar year during which the replacement Statement of
Participation is filed.
(f)    A change from one form of annuity payment to another form of annuity
payment may be made as provided in 3.3-2. Such a change shall be made as provide
in 3.3-4 and related provisions.
2.
Supplemental Benefits

2.1    Benefit on Retirement at or After Normal Retirement Date
2.1-1    Subject to 2.1-3 and 2.1-4, the basic supplemental benefit on normal
retirement with 20 Years of Benefit Service at or after Normal Retirement Date
shall be a monthly pension for life equal to 60 percent of Final Average Pay,
minus the participant’s Retirement Plan Benefit and the participant’s Primary
Social Security Benefit. The percentage adjustment on normal retirement with
more than or less than 20 Years of Benefit Service is provided in 2.1-5. The
benefit starting date is addressed in 3.1 and related provisions and the form of
payment is addressed in 3.3 and related provisions. Normal Retirement Date means
the date the participant both has at least 10 Years of Eligibility Service and
is at least age 65.
2.1-2    Unless the participant elects a lump sum on enrollment, or pursuant to
a valid Subsequent Lump-Sum Election or a valid replacement Statement of
Participation, the participant’s benefit will be paid in the form of an annuity
as provided in 3.3.
2.1-3    For a participant who is married at the time retirement benefit
payments start, the benefit shall include a survivor annuity for the
participant’s spouse under which after the participant’s death, ongoing benefits
shall be paid to the participant’s surviving

4    

--------------------------------------------------------------------------------




spouse for life at a monthly rate equal to half the monthly rate paid to the
participant. The married participant’s retirement benefit shall not be reduced
to provide for this survivor annuity. As provided in 3.3-2, a married
participant may elect to have the surviving spouse’s survivor annuity increased
to provide for continuation of benefits in full after the participant’s death,
in which case the participant’s retirement benefit shall be reduced on an
actuarially equivalent basis to provide for the increase in the survivor annuity
amount. The survivor annuity, if applicable, shall only be payable to the spouse
to whom the participant is married on the benefit starting date. Actuarial
equivalency shall be determined based on the assumptions applicable to
determining comparable annuity benefits under the PCC Retirement Plan (defined
in 2.2-4(b)). Before a participant’s death, a spouse has no enforceable right
under this provision.
2.1-4    The benefit for a partial year at the end of a participant’s period of
service shall be prorated based on the number of months in which the participant
performs services during the year.
2.1-5    For a participant with less than 20 Years of Benefit Service at normal
retirement, the 60 percent factor in 2.1-1 shall be reduced by 1/20th for each
year less than 20. The benefit for each Year of Benefit Service over 20 shall be
one-half of one percent (.5 percent) of Final Average Pay, minus any portion of
the Retirement Plan Benefit and Primary Social Security Benefit that exceeds the
basic benefit under 2.1-1 for the first 20 Years of Benefit Service. The basic
supplemental benefit can be expressed as follows:
(a)    Sixty percent (60%) of Final Average Pay times (Years of Benefit Service
up to 20, divided by 20)
PLUS
(b)    One-half of one percent (.5%) of Final Average Pay times (Years of
Benefit Service over 20)                 
MINUS
(c)    (Retirement Plan Benefit plus Primary Social Security Benefit).
2.2    Definitions
2.2-1    “Final Average Pay” means the participant’s average monthly
compensation in the highest three calendar years of compensation out of five
consecutive calendar years of employment during a period of eligibility service
by the Company or an Affiliate. Years separated by a period of one or more
calendar years when the participant has no such eligible employment shall be
treated as consecutive. Additional compensation paid at retirement or other
Separation from Service, such as for periods of unused vacation or sick leave,
shall be attributed to calendar years by assuming that employment continued
during the period based on which the compensation is measured. Severance pay
shall be disregarded, except severance pay in lieu of service.

5    

--------------------------------------------------------------------------------




2.2-2    “Compensation” shall be determined as follows:
(a)    Total direct pay reportable on Form W-2 under Code section 3401(a),
disregarding limitations based on the nature or location of employment, shall be
counted, subject to the following provisions:
(1)    Bonuses shall be included in full.
(2)    Commissions and cost-of-living allowances shall be excluded.
(3)    Any reimbursements or other expense allowances, fringe benefits, moving
expenses, severance or disability pay and other deferred compensation (other
than as specified in (b)), and welfare benefits shall be excluded.
(4)    Gains realized from the exercise of nonqualified stock options shall be
excluded.
(b)    Total direct pay shall be determined without reduction by elective
deferral of otherwise currently taxable compensation under any qualified cash or
deferred arrangement under Code section 401(k), any elective welfare benefit
arrangement under Code section 125 or a nonqualified deferred compensation plan.
(c)    During periods of ongoing Plan-covered employment (or imputed Years of
Benefit Service during disability, under 2.2-7 and 2.2-8) with reduced
compensation because of such causes as illness, disability or leave of absence,
compensation shall be imputed at the last regular rate before the start of the
period. In determining “regular rate” for a period of absence that spans a bonus
period so that the Executive does not receive a bonus that the Executive would
have received if the Executive had not been absent, the average of the
Executive’s bonuses in the three years immediately before the absence started
shall be used to include bonuses in the imputed pay period.
2.2-3    “Primary Social Security Benefit” means the primary insurance amount
estimated for the participant on retirement at or after age 65 under the federal
Social Security Act, determined as follows:
(a)    The amount may be estimated from the regular pay rate under rules
established by the Administrator assuming a standard pay progression over a full
working career.
(b)    The amount shall not be changed by amendments to the Social Security Act
or cost-of-living index adjustments after the participant’s actual Separation
from Service date or age 65, whichever is first.

6    

--------------------------------------------------------------------------------




(c)    If a participant retires before age 65, the Primary Social Security
Benefit shall be the amount that would be received at age 65 assuming level
earnings at the participant’s final rate of pay and no change in the Social
Security Act.
2.2-4    “Retirement Plan Benefit” means the sum of all amounts payable as an
age 65 retirement benefit (as applicable) for the participant under all defined
benefit and defined contribution retirement plans maintained by the Company or
by an Affiliate, determined in accordance with the following provisions:
(a)    Subject to (c), the monthly benefit for the participant under any defined
benefit pension plan from service counted for benefits under this Plan and any
service following removal from participation, and disregarding any benefit
derived from rollovers to such plan derived from a source other than employer
contributions relating to the period of service counted for benefits under this
Plan. The benefit shall be expressed as a retirement benefit at age 65 in the
form determined under 2.2-5 using the actuarial equivalency factors applicable
under that plan.
(b)    Subject to (c), the monthly benefit for the participant under a defined
contribution retirement plan relating to service counted for benefits under this
Plan and any service following removal from participation. The amount of the
benefit shall be based on contributions to the participant’s account, carried
forward at an interest rate of 8 percent to age 65 or later retirement date,
disregarding any amounts derived from employee after-tax or pre-tax
contributions or rollovers into the plan by the participant of amounts derived
from contributions other than employer contributions for a period of service
counted under this Plan. The value of contributions and imputed interest shall
be converted to an actuarially equivalent retirement benefit starting at age 65
in the form determined under 2.2-5 using the actuarial equivalency factors
applicable to the Precision Castparts Corp. Retirement Plan (the “PCC Retirement
Plan”). If the defined contribution plan is a plan under which employer
contributions are made to match, wholly or partly, employee after-tax or pre-tax
contributions under the plan, then the offset for the defined contribution plan
shall be calculated assuming the employee’s account has been credited, for the
period of service covered by this Plan, with the maximum matching contributions
the employee could have had credited by making employee contributions (without
regard to any operational limitations imposed by discrimination testing),
carried forward at an interest rate of 8 percent.
(c)    For purposes of (a) and (b), the Prior Profit Sharing Plan benefit under
the PCC Retirement Plan, if applicable, shall be treated as a defined
contribution retirement plan benefit, and the rest of the benefit under the PCC
Retirement Plan shall be treated as a defined benefit pension plan benefit. The
same treatment shall apply to defined contribution-type features qualified

7    

--------------------------------------------------------------------------------




under Code section 414(k) with respect to any other relevant defined benefit
pension plans.
2.2-5    In determining the Retirement Plan Benefit under 2.2-4, the monthly
benefit shall be calculated based on the following form of benefit:
(a)    For a participant who is married when benefit payments start under this
Plan, in a contingent annuity with half payments continued to the spouse.
(b)    For a participant who is unmarried when benefit payments start under this
Plan, in a straight life annuity.
2.2-6    Transfer of employment from one Company or Affiliate employer to
another Company or Affiliate employer is not retirement.
2.2-7    Subject to 1.2, “Year of Benefit Service” means a period of 12 months
based on the anniversary of the date the employee first performs an hour of
service as an employee of the Company or an Affiliate. No service for a business
before the date it becomes an Affiliate shall be counted as Benefit Service
except as provided in 1.2-3. Except for periods of disability as described
below, periods of employment other than as a regular full-time employee eligible
for active participation in this Plan under 1.1-1 shall be disregarded and
service credit shall be reduced accordingly. If a person becomes totally and
permanently disabled while in Plan-covered employment for benefit accrual
purposes, and has at least 10 Years of Eligibility Service at the outset of
qualifying disability, the participant will continue to accrue Years of Benefit
Service during disability up to the date the participant reaches age 65 or
retires and starts benefits if earlier.
2.2-8    “Disability” means a condition that makes a person eligible for
disability income benefits under Social Security for total, permanent
disability.
2.2-9    “Years of Eligibility Service” means Years of Benefit Service as
defined in 2.2-7 plus Years of Service (as defined in the PCC Retirement Plan),
if any, approved by the Committee performed for a business before the date it
became an Affiliate or performed for the Company or an Affiliate after the
person has been removed from participation as provided in 1.2-1 and related
provisions.
2.3    Retirement Benefit Starting Before Normal Retirement Date
2.3-1    An early retirement supplemental benefit shall be payable for a
participant who has a Separation from Service before normal retirement but after
qualifying for early retirement. The benefit shall be the normal retirement
basic supplemental benefit, as adjusted under 2.1-4 and 2.1-5 if applicable, and
reduced as described in 2.3-2. The benefit starting date is addressed in 3.1 and
related provisions and the form of payment is addressed in 3.3 and related
provisions. “Early Retirement Date” means a date that is before the
participant’s Normal Retirement Date and on or after the later of the date the
participant has earned at least 10

8    

--------------------------------------------------------------------------------




Years of Eligibility Service and the total of the participant’s Years of
Eligibility Service when combined with the participant’s age equals at least 70.
Only whole years of age and Years of Eligibility Service are counted in
determining when the total reaches 70. Fractional years of age cannot be
combined with fractional Years of Eligibility Service to reach 70.
2.3-2     The reduction referred to in 2.3-1 is 3 percent for each year by which
the Early Retirement Date precedes age 65. The reduction for partial years shall
be prorated monthly. The early retirement reduction shall be applied after
calculating the participant’s benefit as for normal retirement, based on service
and compensation to actual retirement.
2.3-3    The benefit provided for in 2.3-1, with the reduction provided for in
2.3-2, can be expressed as the product of (a) multiplied by (b), with (a) and
(b) as follows:
(a)    The amount that is
(1)    Sixty percent (60%) of Final Average Pay times (Years of Benefit Service
up to 20, divided by 20)
PLUS
(2)    One-half of one percent (.5%) of Final Average Pay times (Years of
Benefit Service over 20)                 
MINUS
(3)    (Retirement Plan Benefit plus Primary Social Security Benefit).
TIMES
(b)    The fraction that is
(1-.03 (65 minus age at actual retirement)).
2.3-4    Except as provided under Section 6.2 or Section 4, no benefit shall be
paid with respect to a participant who has a Separation from Service before the
participant’s first available Early Retirement Date. A participant’s benefit
becomes vested when the requirements of this provision are met, and is unvested
before that date.
2.4    Retirement After Normal Retirement Date. If a participant’s employment
with the Company or an Affiliate continues past the participant’s Normal
Retirement Date, Years of Benefit Service shall continue to accrue and Final
Average Pay shall be calculated including reference to Compensation up to the
participant’s actual retirement date. The benefit shall be based on the regular
formula for retirement under 2.1 and related provisions, and no actuarial
adjustment shall be made for starting benefits after Normal Retirement Date.

9    

--------------------------------------------------------------------------------




2.5    Timing of Accrual; When Accrued Benefits Are Forfeited
2.5-1    Benefits become accrued for a participant only after the participant
qualifies for a normal retirement benefit under 2.1-1 or for an early retirement
benefit under 2.3-1 or for an accelerated vested benefit under 6.2, and not
before. No benefit (regardless of whether accrued) shall be payable to any
participant whose employment is terminated for Misconduct During Employment. No
benefit (regardless of whether accrued or whether benefit payments have begun)
shall be payable to any participant who, after Separation from Service, engages
in Detrimental Conduct, as determined by the Committee in accordance with 2.5-3.
A participant who engages in Detrimental Conduct within three years after
Separation from Service or within three years after the date of receiving a
lump-sum payment if later must repay to the Company any already-received benefit
as provided in 3.3-6(f).
2.5-2    “Misconduct During Employment” means:
(a)    Committing a fraudulent or otherwise dishonest act related to employment;
(b)    Making an unauthorized disclosure of confidential, proprietary and/or
trade secret information related to the Company or any Affiliate if the
information was obtained during employment; or
(c)    Engaging in Detrimental Conduct while employed.
2.5-3    “Detrimental Conduct” means doing any of the following during
employment or within three years after a Separation from Service:
(a)    Using or making an unauthorized disclosure of confidential, proprietary
and/or trade secret information related to the Company or any Affiliate; or
(b)    Directly or indirectly, engaging anywhere in the world as an employee,
officer, director, manager, owner, independent contractor, consultant, partner,
proprietor, stockholder, joint venturer, member or principal, or in any other
similar capacity whatsoever, in any business in the same or similar
industry(ies) as the Company, or any Affiliate, including but not limited to
those businesses involved in the manufacture or sale of investment castings,
metal forgings, fasteners, aerostructures, or any other similar business
conducted by the Company or any Affiliate at any time during the participant’s
period of employment.  The foregoing sentence shall not prohibit a participant
from holding in the aggregate up to five percent (5%) of any securities of a
company that is quoted on a recognized stock exchange or automated quotation
system.

10    

--------------------------------------------------------------------------------




2.5-4    No forfeiture or absence of a forfeiture shall constitute a waiver of
or bar any other remedy that may be available to the Company or an Affiliate
under applicable law on account of Misconduct During Employment or Detrimental
Conduct.
3.
Payment of Benefits

3.1    Start of Benefits. Except as provided in 3.3-2, 3.4-2(c) and 6.2,
benefits shall start as of the first day of the month after Separation from
Service under 3.2-1. This Plan does not provide for any election to delay the
start of benefits beyond the otherwise applicable benefit starting date, except
under 3.4-2(c). In the case of a spouse’s death benefit under 4.1 through 4.3,
benefits shall start with the month that begins after the participant’s death.
Benefit payments shall be made by the end of the month to which they apply in
accordance with the Company’s regular payroll processing schedule.
3.2    Separation from Service
3.2-1    “Separation from Service” shall occur upon termination of all the
Executive’s employment with the controlled group of corporations or commonly
controlled trades or businesses, as defined in Code section 414(b) and (c), of
which the Company is a member. The Executive shall not be regarded as having a
Separation from Service if:
(a)    The Executive is on leave from the employer for up to six months or for
longer with reemployment rights protected by statute or contract; or
(b)    The Executive will continue performing services for the employer and the
Executive and the Company reasonably anticipate that the level of such
continuing services, whether as an employee or an independent contractor, will
be at a rate of 20 percent or more of the average level during the immediately
preceding 36-month period.
3.2-2    All payments upon a Separation from Service under 3.2-1 shall not be
paid to the Executive until six months following the separation date, regardless
of whether the Executive is a Specified Employee. All amounts due during such
six months shall be paid as soon as practicable after the six months has
expired. “Specified Employee” means a “key employee” as defined in Code section
416(i), determined without regard to Code section 416(i)(5).
3.3    Form of Benefit
3.3-1    For a participant who is unmarried at the benefit starting date, the
normal form for payment of benefits shall be a monthly annuity for the life of
the participant, unless the participant elects a lump sum in his or her
Statement of Participation. For a participant who is married at the benefit
starting date, the normal form of benefit shall include a survivor annuity for
the participant’s spouse as provided in 2.1‑3.

11    

--------------------------------------------------------------------------------




3.3-2     A married participant may elect under 3.3-4 to receive a reduced
monthly benefit for life in order to have payments continued to the
participant’s surviving spouse in full (rather than at one-half as provided in
2.1-3).
3.3-3    The reduction under 3.3-2 in the participant’s monthly benefit shall be
the actuarial equivalent of the increase selected for the spouse’s survivor
benefit. Actuarial equivalency shall be determined with reference to the
otherwise payable normal benefit and shall be based on the assumptions
applicable to determining comparable benefits under the PCC Retirement Plan.
3.3-4    Subject to 3.4, a benefit election under 3.3-2 may be made upon
enrollment in this Plan or within 30 days following the marriage of a
participant that occurs before the participant’s benefit starting date under 3.1
or at any other time that is more than 12 months before the participant’s
benefit starting date under 3.1. The election shall be by written notice mailed
or delivered to the Administrator. An election under 3.3-2 shall no longer be
effective if the participant and spouse do not stay married throughout the
period from the election date to the benefit starting date or if the participant
makes a Subsequent Lump-Sum Election under 3.4.
3.3-5    A participant may elect to receive benefits in the form of an
actuarially equivalent lump sum, as follows:
(a)    Selecting “lump sum” as the form of benefits designated in the
participant’s Statement of Participation; or
(b)    Making a qualifying Subsequent Lump-Sum Election under 3.4.
3.3-6    If a lump-sum payment election under 3.3-5 or 3.4-1 applies to a
participant’s benefit, the following shall apply:
(a)    Subject to (b), the amount of the lump-sum payment shall be based on the
basic supplemental benefit on retirement under 2.1 or 2.3 as applicable, using
Final Average Pay and Years of Benefit Service and other pertinent benefit
formula factors as of the benefit starting date under 3.1. For a benefit
starting date before the participant’s Normal Retirement Date, the 3 percent
adjustment factor in 2.3 shall apply to the extent provided in 2.3-2. The
resulting monthly retirement benefit shall then be converted to an actuarially
equivalent present value using the interest rate and mortality table assumptions
specified in 6.2.
(b)    For a participant who is married on the benefit starting date, the amount
of the lump-sum payment shall include the Company-paid survivor annuity at
50 percent under 2.1-3. If a participant is unmarried on the benefit starting
date, in determining the lump-sum payment no value will be attributed to the
Company-paid survivor annuity under 2.1-3 even if the

12    

--------------------------------------------------------------------------------




participant had been married for some of the time while the lump-sum election is
in effect.
(c)    A lump-sum payment shall constitute complete satisfaction of the benefit
obligation under this Plan to the participant, and this Plan’s postretirement
death benefit provisions shall not apply. However, the payback obligation under
(f) shall remain in effect.
(d)    If a participant dies before starting to receive benefits with a lump-sum
payment election in effect and a surviving spouse qualifies for preretirement
death benefits under 4.3, the surviving spouse benefit shall be the actuarially
equivalent value of the remaining portion of the benefit calculated under
4.3(b), payable in a lump sum. If the participant is unmarried on the date of
death, there is no preretirement death benefit and 4.3 shall not apply. The
actuarial equivalency shall be determined in a manner consistent with (a).
(e)    A lump-sum election shall apply to the participant’s entire benefit,
regardless of whether the service to which the participant’s benefit relates is
performed before or after the election is made. Partial lump-sum payment
elections shall not be allowed.
(f)    A participant’s election to receive a lump-sum payment shall constitute
an irrevocable agreement by the participant to return the amount received if the
electing participant engages in Detrimental Conduct under 2.5-3 within three
years after termination of employment or within three years after receipt of the
lump-sum distribution if later. The amount to be returned shall be the full
amount distributed plus interest at 7 percent per annum minus the monthly
amounts that would have been paid to the participant in the normal benefit form
up to the date the Detrimental Conduct began.
3.4    Subsequent Lump-Sum Election
3.4-1    After enrollment, a participant may elect once to change the form of
payment of benefits to or from a lump-sum payment by filing a Subsequent
Lump-Sum Election, subject to 3.4-2.
3.4-2    The following requirements apply to Subsequent Lump-Sum Elections under
3.4-1:
(a)    The Subsequent Lump-Sum Election must be in writing on a form prescribed
by the Administrator, and must be consistent with one of the forms of benefit
provided in 3.3.
(b)    The Subsequent Lump-Sum Election must be delivered to the Administrator
not less than 12 months before the participant’s benefit

13    

--------------------------------------------------------------------------------




starting date under 3.1 (as determined without regard to a five-year delay under
(c)).
(c)    The benefit starting date for the participant will be delayed five years
from the date the benefit would have been paid if the change had not been made.
During the five year delay, there will not be any pre-retirement death benefit
payable. The early retirement reduction under 2.3-3 will be applied as of the
delayed starting date. Any delay beyond age 65 will be actuarially adjusted to
reflect the delay using actuarial assumptions applicable to determining
comparable benefits under the PCC Retirement Plan.
4.
Death Benefits for Spouse

4.1    Subject to 3.4, if a participant dies after starting to receive benefits
or dies after retiring under 2.1, 2.3 or 2.4 but before starting benefits under
3.1, a death benefit shall be paid only as elected by the participant under 1.3,
1.4 and 3.3, as applicable, or as provided under the automatic spouse’s survivor
benefit form under 2.1-3 if applicable. A spouse’s post-retirement death benefit
shall only be paid to the spouse to whom the participant was married on the
participant’s benefit starting date, even if the participant is married to
another spouse on the date of death.
4.2    Except as provided in 4.3, if a participant dies before starting to
receive benefits or qualifying under 4.1, no death benefit shall be paid. The
surviving spouse benefits under 4.3 shall only be payable if the participant and
spouse are legally married on the date of death.
4.3    Subject to 1.2-2(e), 3.3-6(d) and 4.2, the surviving spouse of a
participant who dies while employed in employment qualifying the participant to
earn additional Years of Benefit Service and after the participant has earned at
least 10 Years of Eligibility Service, or whose death while so employed is
directly related to the participant’s employment, shall receive a death benefit
as follows:
(a)    The benefit shall be a monthly payment for the surviving spouse’s life,
starting on the first day of the month after the participant’s death.
(b)    Subject to (c), the amount of the spouse’s monthly benefit shall be the
amount determined under the 50 percent contingent annuity form described in
2.1-3. In determining the amount of the benefit, the participant’s actual Years
of Benefit Service, Final Average Pay and relevant offsets shall be used. On
death of a participant before age 65, the reduction under 2.3 shall apply. On
death of a participant before early retirement age, the benefit reduction will
be calculated with reference to the participant’s earliest available retirement
age (determined by imputing advancing age and service after death).

14    

--------------------------------------------------------------------------------




(c)    If a participant election under 3.3-2 to have payments continued to the
surviving spouse in full is in effect, then the amount under (b) shall be
determined using that benefit form.
5.
No Advance Funding

Benefits shall be paid from the general assets of the Company. The Company may,
but shall not be required to, set aside funds in advance for payment of benefits
under this Plan. Even if funds are set aside, that shall not cause this to be a
funded employee benefit plan. Participants’ rights under this Plan shall be only
as general creditors of the Company.
6.
Amendment and Termination

6.1    Regular Procedure. Subject to 6.3, the Board of Directors of the Company
may amend or terminate this Plan on the first day of any month by notice to the
participants subject to the restrictions in Code section 409A but may not revoke
any participant’s benefit that has a value, determined in accordance with 6.2,
as of the revocation date. No value shall be attributed to any spousal survivor
benefit for a participant who has not already retired and commenced benefits or
to the cash-out payment option for any participant regardless of retirement
status. Absent acceleration of vesting under 6.2, the value of an unvested
benefit is zero. No benefit accrues for a participant before the participant
meets the age and service requirements for vesting under 2.3-4.
6.2    Change in Control. If there is a Change in Control, there will be a total
Plan termination effective on the date of the Change in Control and all
participants will be fully vested immediately. A change in ownership of an
Affiliate of the Company that does not occur as part of a Change in Control
under Section 10 will not trigger this 6.2. Vested accrued benefits will be
immediately paid as an accelerated vested benefit. The benefit shall be a
lump-sum payment as of the first day of the month after the Change in Control.
The amount shall be the actuarially determined present value of the
participant’s basic supplemental benefit on retirement, including Final Average
Pay and Years of Benefit Service as of the date of the Change in Control, using
the following mortality and interest rate assumptions:
(a)    The mortality table shall be the RP2000 Healthy Annuitant mortality
tables (100 percent male for retirees and 100 percent female for spouses)
projected to 2010 by scale AA.


(b)    The interest rate for each year shall be determined by using the 24-month
average of the Moody’s Long-Term Corporate Bond Yield composite index, ending
with the November of the preceding year, less 110 basis points. Each year’s
interest rate shall remain in effect for distributions that occur at any time
during the year.


No cash-out value shall be attributed to any spousal survivor benefit for a
participant. If a participant qualifies for payment of a benefit under this
provision, but dies before payment of the benefit, the benefit shall be paid to
the participant’s surviving spouse if the participant is married

15    

--------------------------------------------------------------------------------




on the date of death, or to the participant’s estate if the participant is not
married on the date of death.


6.3    Technical, Editorial or Operational Changes. The chief executive officer
of the Company may amend this Plan to make technical, editorial or operational
changes on advice of counsel to comply with applicable law or to simplify or
clarify this Plan. The Committee is also authorized to adopt changes under this
provision, and shall be the only authorized party to adopt such a change if it
affects the benefit of the chief executive officer without having the same
effect on substantially all other similarly situated participants. The chief
executive officer and the Committee may each delegate amendment authority under
this provision to one or more executive officers of the Company, except that no
officer to whom authority is delegated may adopt a change if it affects the
benefit of that officer without having the same effect on substantially all
other similarly situated participants. For example, if applicable tax laws,
regulations, revenue rulings or revenue procedures would require a participant
to report taxable income due to a benefit under this Plan before the benefit is
payable to the participant, this Plan may be amended under this provision to
prevent such premature taxation. The Company, the Committee, the chief executive
officer and their employees, officers, agents and others acting on their behalf
shall not have any liability to any Plan participant or beneficiary with respect
to such premature taxation, regardless of whether or not an amendment has been
made under this provision.
6.4    Notwithstanding any restriction in this Plan, the Company may amend this
Plan from time to time to comply with Code section 409A or with other legal
requirements that would cause material adverse consequences to participants if
violated.
7.
Not Contract of Employment

This Plan shall not be a contract of employment between the Company or an
Affiliate and any participant. No participant may object to termination of this
Plan under Section 6. This Plan shall not prevent the Company or an Affiliate
from discharging any participant from employment at any time.
8.
Claims Procedure

8.1    Filing Procedure. Any person claiming a benefit, requesting an
interpretation or ruling under this Plan, or requesting information under this
Plan shall present the request to the Administrator, who shall respond in
writing as soon as practicable. Oral claims must be confirmed in writing by the
claimant within a reasonable time. If no written confirmation is received within
two weeks of an oral claim, the Administrator may state the claim in writing
communicated to the claimant and then proceed on that basis.

16    

--------------------------------------------------------------------------------




8.2    Notice of Denial. If the claim or request is denied, the written notice
of denial shall state:
(a)    The reasons for the denial, with specific reference to Plan provisions on
which the denial is based;
(b)    A description of any additional material or information required and an
explanation of why it is necessary; and
(c)    An explanation of this Plan’s claim review procedure.
8.3    Review Procedure. Any person whose claim or request is denied or who has
not received a response within 30 days may request review by notice in writing
to the Administrator, who shall inform the Committee. The original decision
shall be reviewed by the Committee, which may, but shall not be required to,
grant the claimant a hearing. On review, whether or not there is a hearing, the
claimant may have representation, examine pertinent documents and submit issues
and comments in writing.
8.4    Decision on Review. The decision on review shall ordinarily be made
within 60 days. If an extension of time is required for a hearing or other
special circumstance, the claimant shall be so notified and the time shall be
120 days. The decision shall be expressed in writing and shall state the reasons
and the relevant Plan provisions. All decisions on review shall be final and
bind all parties concerned.
9.
General Provisions

9.1    If suit or action is instituted to enforce any rights under this Plan,
the prevailing party may recover from the other party reasonable attorneys’ fees
at trial and on any appeal.
9.2    Any notice under this Plan shall be in writing and shall be effective
when actually delivered or, if mailed, when deposited as registered or certified
mail directed to the Company at the address stated in the Statement of
Participation or to such other address as either party may specify by notice to
the other party. Unless otherwise designated, notices to the Committee or the
Administrator shall be sent to the address specified for the Company.
9.3    The rights of a participant under this Plan are personal. Except for
amounts owing to or claimed by the Company or an Affiliate and except for the
limited provisions of 3.3, no interest of a participant or spouse or
representative of a participant may be directly or indirectly transferred,
encumbered, seized by legal process or in any other way subjected to the claims
of any creditor.
9.4    Following termination of employment, a participant shall not be an
employee of the Company or an Affiliate for any purpose and payments under
Section 3 shall not constitute salary or wages. A participant shall receive such
payments as retirement benefits, not as compensation for performance of any
substantial services.

17    

--------------------------------------------------------------------------------




9.5    Except as provided in 9.3, this Plan shall be binding upon and inure to
the benefit of the parties, their successors and assigns. If the Company or an
Affiliate merges, consolidates or otherwise reorganizes, or its assets or
business are acquired by another company, this Plan shall be binding upon the
successor company and shall apply to any employment of participants by the
successor company.
9.6    This Plan shall be construed according to the laws of Oregon except as
preempted by federal law.
9.7    The Company may withhold from payments to a participant or surviving
spouse any income tax or other amounts as required by law.
9.8    The Committee shall interpret the Plan, shall have final authority to
decide any questions about the rights of participants and their beneficiaries,
and in general shall arrange for administration of the Plan by the
Administrator. Any decision by the Committee shall be final and bind all
parties. The Committee shall have absolute discretion to carry out its
responsibilities. The Committee may delegate its authority under this provision,
except that no officer to whom authority is delegated may interpret the Plan if
it affects the benefit of that officer without having the same effect on
substantially all other similarly situated participants.
9.9    If any term or provision of this Plan shall be found by a court of
competent jurisdiction to be invalid, or otherwise unenforceable, the same shall
not affect the other terms or provisions hereof or the whole of this Plan, and
such term or provision shall be deemed modified to the extent necessary to
render such term or provision enforceable, and the rights and obligations of the
parties shall be construed and enforced accordingly, preserving to the fullest
permissible extent the intent and agreements of the parties herein set forth.
10.
Definition of Change in Control

For purposes of determining whether a Change in Control has occurred, the
following definitions shall apply:
10.1    “Change in Control” means a change in ownership of the Company under
Section 10.2, a change in effective control of the Company under 10.3 or a
change in the ownership of a substantial portion of the Company’s assets under
10.4.
10.2    A change in ownership occurs on the date that any one person or more
than one person acting as a group acquires ownership of stock of the Company
that, together with stock already held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
Company’s stock.
10.2-1    A change in ownership will not be deemed to occur if, before the
person or group acquires additional Company stock, the person or group acquiring
Company stock owned, or is treated as owning, more than 50 percent of the total
fair market value or total voting power of Company stock.

18    

--------------------------------------------------------------------------------




10.2-2    An increase in the ownership percentage of the person or group as a
result of a transaction in which the Company redeems its stock for cash or other
property will be treated as an acquisition by the person or group.
10.2-3    Ownership of stock will be determined by applying the rules in Code
section 318(a) and by treating stock underlying a vested option as owned by the
individual who holds the vested option, unless the stock to which the option
applies is not substantially vested as defined in Treasury Regulation section
1.83-3(b) and (j).
10.2-4    Persons will be considered as acting as a group to acquire or hold
Company stock or effective control of the Company to the extent provided by
applicable regulations or other written guidance published by the Internal
Revenue Service.
10.3    A change in effective control of the Company shall occur, regardless
whether a change in ownership occurs under 10.2, on the date that an event
described in 10.3-1 or 10.3-2 occurs, subject to 10.3-3.
10.3-1    A change in effective control occurs on the date that any one person
or more than one person acting as a group acquires (or has acquired during the
12-month period that ends on the date of the most recent acquisition by such
person or group) ownership of Company stock possessing more than 35 percent of
the total voting power of the Company’s stock.
10.3-2    A change in effective control also occurs on the date that a majority
of the Company’s Board of Directors is replaced during any 12-month period by
directors whose election is not endorsed by a majority of the Company’s Board
members prior to the date of election or appointment.
10.3-3    A change in effective control will not result from the acquisition of
additional control of the Company by any person or group that, immediately
before such acquisition, owned more than 35 percent of the total voting power of
the Company’s stock.
10.4    A change in ownership of a substantial portion of the Company’s assets
occurs on the date that any person or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) Company assets with a total
gross fair market value equal to 40 percent or more of the total gross fair
market value of all of the Company’s assets immediately prior to the acquisition
(or series of acquisitions).
10.4-1    Gross fair market value for this purpose means the value of the
Company’s assets or the value of the assets being disposed of, without regard to
any liabilities associated with such assets.
10.4-2    No Change in Control occurs solely because the Company transfers
assets to an entity controlled by the Company’s shareholders immediately after
the transfer.

19    

--------------------------------------------------------------------------------




10.4-3    No change in ownership of the Company’s assets is deemed to occur
solely by reason of a transfer of the Company’s assets to any of the following:
(a)    A shareholder of the Company (immediately before the asset transfer) in
exchange for the Company’s stock;
(b)    An entity, half or more of whose total value or voting power is owned by
the Company (directly or indirectly);
(c)    A person or group that owns (directly or indirectly) 50 percent or more
of the value or voting power of all of the Company’s outstanding shares; or,
(d)    An entity, half or more of whose total value or voting power is owned
(directly or indirectly) by a person who owns 50 percent or more of the value or
voting power of the Company’s outstanding shares.
11.
Effective Date

This 2005 Restatement shall be effective January 1, 2005. Procedures for changes
from provisions of the SERP - Level One Plan shall be implemented according to a
schedule established by the Administrator.
COMPANY    PRECISION CASTPARTS CORP.


By: /s/ W.D. Larsson    
Name:    William D. Larsson
Title:
Senior Vice President and

Chief Financial Officer


Date signed:    12/18, 2006            




AMENDMENT NO. 1 EXECUTED AS FOLLOWS, EFFECTIVE JANUARY 1, 2008:


PRECISION CASTPARTS CORP.




By: /s/ W. D. LARSSON            
    
Name of signer: W. D. LARSSON        
                            
Date signed: August 31        , 2007



20    

--------------------------------------------------------------------------------




AMENDMENT NO. 2 EXECUTED AS FOLLOWS, EFFECTIVE FEBRUARY 15, 2012:




COMPANY                    PRECISION CASTPARTS CORP.




By: /s/ ROGER A. COOKE            
    
Print Name: ROGER A. COOKE        


Title:     SVP & General Counsel        




AMENDMENT NO. 3 EXECUTED AS FOLLOWS, EFFECTIVE MAY 28, 2014:




COMPANY                    PRECISION CASTPARTS CORP.




By: /s/ STEVEN C. BLACKMORE        
    
Print Name: Steven C. Blackmore        


Title:     Vice President and Treasurer        




 



21    